Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
	Claims 1-13 and 32-37 are pending.
	Claims 1-7 and 32-37 are withdrawn for being non-elected. 
	Claims 8-13 are examined on the merits in the present Office action.

Restriction/election 
Applicant’s election of Group II in the reply filed on 02/11/2022 is acknowledged. In response to the requirement for species election, the applicant elected SEQ ID NO: 12 wherein the modulation of expression is increased. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-7 and 32-37 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups I and II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/11/2022.

Claim interpretation
	The applicant provides guidance regarding “genomic locus” on page 14 of the specification, see screen capture below. Because a genomic locus is not limited to the native genomic locus, transgenic art is encompassed by the limitations of claim 8 i.e. “a targeted genetic modification at a genomic locus that encodes a polypeptide comprising an amino acid sequence that is at least 95% identical to an amino acid sequence selected from… [SEQ ID NO: 1-10 and 12-51])”. 
	Claim 9 appears to have a typo (see rejection of claim 9 under 112(b) below). The claim presently recites that it is dependent on itself. The claim is being interpreted to be dependent on claim 8.

    PNG
    media_image1.png
    161
    683
    media_image1.png
    Greyscale

    
Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 9 recites that it is dependent on claim 9; therefore, it is not clear what the metes and bounds of the limitations of the claim are.

Scope of Enablement - How to use
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-13 and 32-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for using the products comprising a DNA construct encoding a polypeptide at least 95% identical to SEQ ID NO:1-10 and 12-51 that is able to confer an improved phenotype to a plant, does not reasonably provide enablement for using the products comprising a DNA encoding a polypeptide at least 95% identical to SEQ ID NO: 1-10 and 12-51  that is not able to confer an improved phenotype to a plant. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The claimed invention is not supported by an enabling disclosure taking into account the Wands factors. In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention.  These factors are: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim.
	The claims are broadly drawn to the products comprising a DNA construct encoding a polypeptide at least 95% identical to SEQ ID NO: 1-10 and 12-51 regardless of whether DNA is able to confer any useful phenotype to a plant of the polypeptide encoded by said DNA has any function whatsoever.
The applicant has described increased expression of OsMADS18 (SEQ ID NO: 1) under ZmGOS2 promoter enhanced grain yield in maize (example 1, pages 29-30). The applicant has described increased expression of SbMADS28 with ZmGOS2 promoter enhances grain yield in maize (example 2, page 30). The applicant has described increased expression of 11 MADS-box proteins can have an overall yield signal which is positive, negative, or neutral (example 3, pages 31-32).
Applicants do not teach how one of skill in the art could use all of the products that comprise a DNA encoding a polypeptide at least 95% identical to SEQ ID NO: 1-10 and 12-51 wherein the polypeptide encoded by the DNA construct is non-functional.  
The state-of-the-art is such that one of skill in the art cannot predict how one of skill in the art could use any of the products that comprise a DNA encoding a polypeptide at least 95% identical to SEQ ID NO: 1-10 and 12-51 wherein the polypeptide encoded by the DNA is non-functional. Guo (Guo et al. PNAS 101: 9205-9210. 2004) provides that function cannot be predicted from sequence alone, and even a single nucleotide change can abolish or alter function of a protein. Guo provides that an inactivation probability for each amino acid change of a specific protein to be 34% (p.9209, last paragraph), though this number differs for all proteins. In fact the inactivation probability for a specific protein cannot easily be predicted from sequence or structure alone. 
Given the lack of guidance in the instant specification, undue trial and error experimentation would have been required for one of ordinary skill in the art to use the claimed invention throughout the broad scope of the claims.
Therefore, given the breadth of the claims; the lack of guidance and working examples; the unpredictability in the art; and the state-of-the-art as discussed above, undue experimentation would have been required to practice the claimed invention, and therefore the invention is not enabled throughout the broad scope of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over ‘578 (US 20070270578 A1 published 11/22/2007) in view of ONM59473 (Genbank locus ONM59473).
Claims 8 includes a plant cell comprising a targeted genetic modification at a genomic locus that encodes a polypeptide with at least 95% identity to SEQ ID NO: 1-10 or 12-51, wherein the targeted genetic modification modulates the expression level or activity of the encoded polypeptide.
Claim 9 includes the plant cell of claim 9 (being interpreted to be dependent on claim 8, see Claim Interpretation and rejection of claim 9 under 112(b) above), wherein the modification results in increased expression level of the polynucleotide.
Claim 10 includes the plant cell of claim 8 wherein the modification is a polynucleotide modification.
Claim 11 includes the plant cell of claim 8 wherein the modification is present in the coding region of the genomic locus that encodes the polypeptide.
Claim 12 includes that the plant cell of claim 9 is from a monocot. 
Claim 13 includes that the monocot of claim 12 is maize.
Regarding claims 8 and 9, ‘578 teaches increasing activity in a plant of an OsMADS18-like polypeptide or homolog thereof (claim 1). ‘578 teaches expression of OsMADS18 increased grain yield (Example 3, page 15 [0128]). It is noted that the instant specification discloses that SEQ ID NO: 1 is OsMADS18, which the applicant uses to increase maize grain yield (Example 1, pages 29-30).
Regarding claim 10, ‘578 teaches introducing and expressing in a plant a nucleic acid which encodes an OsMADS18-like polypeptide (claim 4). 
Regarding claim 11, ‘578 teaches the modification is performed in the locus of a gene encoding an OsMADS18-like polypeptide or a homolog thereof (claim 2).
Regarding claim 12, ‘578 teaches the plant is a monocot (claim 21).  
Regarding claim 13, ‘578 teaches the monocot is maize (claim 31).
‘578 does not teach that the ANR1 MADS-box protein has at least 95% identity with SEQ ID NO: 12.
ONM59473 teaches MADS-box protein AGL8 shares 100% identity with instant SEQ ID NO: 12. See alignment below.
Because the OsMADS18 of ‘578 was shown to increase grain yield, it would be expected that a member of the same protein family would also increase grain yield. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the MADS-box protein of ‘578 with the MADS-box protein of ONM59473 because the proteins are related and would be expected to have the same function if expression is increased.

    PNG
    media_image2.png
    356
    740
    media_image2.png
    Greyscale
 
 	Therefore, the claimed invention is obvious over ‘578 in view of ONM59473.

Conclusion
	Claims 8-13 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                        
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663